El Juez Asociado Señor HtjtghisoN,
emitió la opinión del tribunal.
La corte de distrito se negó a expedir nn auto alternativo de mandamus para obligar al Tesorero de Puerto Eico a que cancelara ciertos recibos de contribuciones qne estaban en descubierto, correspondientes a los años fiscales 1929-30, 1980-31 y 1931-32. El peticionario se funda en una ley (No. 25) aprobada el 28 de abril de 1932 titulada “Ley para can-celar las contribuciones” adeudadas por las fincas de café, correspondientes al año económico 1928-29; para condonar parcialmente las de los ejercicios económicos de 1929-30 y 1930-31; para aplazar el cobro de estas contribuciones; para fijar un tipo de tasación para dichas fincas de café; para asignar fondos para compensar a los municipios por las con-donaciones hechas, y para otros fines.” (Leyes de ese año, pág. 275.)
El demandante alega: que es dueño de 45 cuerdas de terreno exentas de contribuciones por ser una finca de café, pero que el demandado le ha impuesto contribuciones y exige el pago de éstas ascendentes a $92.64 para los años 1929-30, 1930-31 y 1931-32; que diez cuerdas de dicho terreno estaban y están sembradas de café, cinco de las cuales están en plena producción y cinco son de resiembros que estarán en plena producción dentro de dos años; que dichas diez cuerdas se encontraban sembradas de café y estaban cultivadas desde antes del ciclón de San Felipe de octubre (sic) 1928; que dicho ciclón destruyó y barrió la aludida plantación y que el demandante la rehabilitó en el ínterin; que el terreno, del cual más de 18 cuerdas son inservibles y están cubiertas de malezas, no produce otra cosa que café, y que el resto del terreno se está preparando para sembrarlo de café y frutos menores; que el demandante presentó su reclamación al de-mandado en enero 16, 1933, y éste la denegó el 19 del mismo mes, tomando como pretexto la mera circunstancia de que el demandante allá por los años 1927 ó 1928 suscribió una pla-nilla que preparó uno de los tasadores del Departamento de *327Hacienda, en la cual se hizo constar, sin percatarse de ello el demandante y contrariamente a la verdad de los hechos, qne la finca en cuestión se componía de trece cnerdas de malezas y el resto (31 cnerdas) estaba dedicado a pasto; y qne el demandado se ha negado a cancelar los recibos para los años fiscales 1929-30, 1930-31 y 1931-32.
Ciertas disposiciones de la ley, como por ejemplo la sección 3, pneden referirse exclnsivamente a plantaciones de café qne han sido tasadas como tales. Empero el títnlo habla en términos generales de “contribuciones adendadas por las fincas de café.” La sección primera antoriza la cancelación de “los recibos de contribuciones sobre fincas de café por el año económico 1928-29” qne estaban pendientes de pago en la fecha de la vigencia de dicha ley. A este respecto la Legislatura no hace distinción alguna entre plantaciones de cafó tasadas como tales y plantaciones de café tasadas como pastos, terreno baldío o de alguna otra forma. Nada hay en esta sección de la ley sobre la cual el Tesorero o las cortes puedan fundar tal distinción.
Podría admitirse, desde luego, que el Tesorero está llamado a ejercer alguna discreción al resolver estas reclama-ciones. El no está obligado a aprobar, sin hacer investiga-ción alguna, cuanta reclamación se le presenta. Sin embargo, en un caso meritorio él no puede negarse a cancelar los re-cibos de contribuciones.
Los únicos hechos en el estado en que se encuentra el presente caso son los narrados en la petición. Para los fines de esta opinión podría admitirse,, sin resolverlo, que no fué la intención de la Legislatura ayudar a los dueños de plantaciones de café que con el propósito de obtener una tasación menor, deliberadamente habían declarado para el pago de contribuciones que sus fincas eran de pasto o terreno yermo. No se puede presumir la mala fe. La petición qué ahora tenemos a la vista niega, aunque no en .forma muy satisfactoria, la existencia de propósito alguno de defraudar al Gí-obierno. El Tesorero no concedió al reclamante, aquí *328peticionario, oportunidad alguna para explicar la descripción anterior de su plantación de café como terreno dedicado a pastos y malezas. La reclamación fue denegada sin hacerse ninguna investigación sobre los méritos.
No es necesario que anticipemos cuestiones que pueden o no surgir durante el juicio. La petición aduce hechos sufi-cientes para justificar la expedición de un auto alternativo.

Debe revocarse la orden apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.